279 F.2d 219
Morile GUERET, Appellant,v.Clem P. PERRIN, Sr., et al., Appellees.
No. 18231.
United States Court of Appeals Fifth Circuit.
June 9, 1960.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbery W. Christenberry, Judge.
John E. Jackson, Jr., New Orleans, La., for appellant.
Marcel Livaudais, Jr., New Orleans, La., for appellees.
Before TUTTLE, CAMERON and WISDOM, Circuit Judges.
PER CURIAM.


1
We have carefully considered this appeal. We are of the opinion that the judgment of the District Court should be


2
Affirmed.